IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                         STATE V. MEYER


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                           DAWN MEYER


                              Filed March 22, 2022.    No. A-21-440.


       Appeal from the District Court for Gage County: RICKY A. SCHREINER, Judge. Affirmed.
       Lee Timan, of Nelson, Clark & Timan, P.C., for appellant.
       Douglas J. Peterson, Attorney General, and Austin N. Relph for appellee.


       PIRTLE, Chief Judge, and RIEDMANN and WELCH, Judges.
       WELCH, Judge.
                                       I. INTRODUCTION
         Dawn Meyer appeals from her conviction for possession of methamphetamine. She
contends that the Gage County District Court erred in overruling her motion to suppress certain
evidence, in admitting that evidence over her objections at trial, and in finding that the evidence
was sufficient to support her conviction. For the reasons stated herein, we affirm the order of the
district court.
                                  II. STATEMENT OF FACTS
        In early April 2020, law enforcement received a call about individuals going through a
dumpster on private property in Gage County, Nebraska. Officer Zachary Smith responded to the
call and arrived at the scene at approximately 2:39 a.m. Upon arrival, Officer Smith observed two
individuals inside a vehicle parked in front of the private residence. Officer Smith pulled up behind
the vehicle and approached the driver’s side to conduct an investigation of the reported trespass.



                                                -1-
Officer Smith questioned the driver and the passenger about whether they had been going through
the dumpster on the property. The individuals answered affirmatively, acknowledged that it was
private property, and acknowledged they did not have permission to be on that property. Officer
Smith informed them that their actions were not permitted and asked to see their identification.
The driver provided her identification which identified her as Dawn Meyer. The passenger did not
provide his identification, but did provide his name.
        Officer Smith was familiar with Meyer, as she had been previously investigated for
drug-related conduct. As a result, as Officer Smith returned to his patrol car to complete a data
check on Meyer and the passenger, in order to obtain their driving history, warrants, and other
information, he simultaneously dispatched for the K-9 unit. While Officer Smith completed the
data check in his patrol car, Officer Derek Hosick with the K-9 unit arrived and asked Meyer and
the passenger to exit the vehicle. Officer Hosick’s drug dog completed a canine sniff of the vehicle.
The drug dog indicated by sitting at the rear driver’s side door which informed Officer Hosick that
the vehicle contained contraband. After completing the data check, Officer Smith again
approached the vehicle to complete his trespass investigation. When Officer Smith asked whether
the individuals had taken anything from the property, they indicated that they had not. Meyer and
the passenger indicated to Officer Smith that they were just driving around and going through the
dumpsters that evening. At that time, Officer Hosick informed Officer Smith that the drug dog had
indicated during the canine sniff.
        Due to the drug dog’s indication, Officer Smith conducted a warrantless search of the
vehicle during which officers located a marijuana pipe in a yellow container and a purse enclosing
a black container which contained 8 grams of methamphetamine, a pipe, and some zig-zag
wrappers. After Meyer waived her Miranda rights, Officer Smith questioned Meyer about the
items located in the vehicle during the search. Meyer admitted that the purse belonged to her, but
denied knowledge that the black container held methamphetamine. Meyer stated that she found
the container in another dumpster and placed it in her purse. Upon questioning, the passenger
denied having knowledge of the methamphetamine or seeing Meyer place a black container in her
purse. Meyer was subsequently arrested and charged with possession of methamphetamine. See
Neb. Rev. Stat. § 28-416(3)(a) (Cum. Supp. 2020).
        Thereafter, Meyer filed a motion to suppress the evidence obtained through the stop and
search of her vehicle on the grounds that the search violated the Fourth Amendment. Meyer alleged
that there was no evidence of a crime, and if there was, the canine sniff did not amount to probable
cause to justify the search of the vehicle.
        At the suppression hearing, the State called Officers Smith and Hosick to testify to the
events that occurred on the night that Meyer was arrested. The State also offered into evidence,
without objection, the footage from both officers’ body cameras. Thereafter, the district court
overruled Meyer’s motion to suppress finding that the community caretaking exception applied
and therefore the search of the vehicle was justified.
        The case then proceeded to a bench trial on stipulated facts. The State offered into evidence
the stipulated facts, the officers’ body camera footage, and lab results confirming that the substance
located in the purse was methamphetamine. Meyer renewed her objection to the evidence based
on her motion to suppress, which was overruled. The district court found Meyer guilty of



                                                -2-
possession of methamphetamine and sentenced Meyer to 36 months’ probation. Meyer has timely
appealed to this court.
                                III. ASSIGNMENTS OF ERROR
        Meyer assigns as error, restated and renumbered, that the district court erred in (1)
overruling her motion to suppress evidence of the contents of the container obtained pursuant to a
warrantless search and overruling her objections to that same evidence at trial and (2) in finding
that the evidence was sufficient to support her conviction.
                                  IV. STANDARD OF REVIEW
         In reviewing a trial court’s ruling on a motion to suppress evidence based on a claimed
violation of the Fourth Amendment, we apply a two-part standard of review. State v. Short, 310
Neb. 81, 964 N.W.2d 272 (2021). Regarding historical facts, an appellate court reviews the trial
court’s findings for clear error, but whether those facts trigger or violate Fourth Amendment
protections is a question of law that we review independently of the trial court’s determination.
State v. Short, supra.
         When reviewing a district court’s determinations of reasonable suspicion to conduct an
investigatory stop and probable cause to perform a warrantless search, ultimate determinations of
reasonable suspicion and probable cause are reviewed de novo. State v. Howard, 282 Neb. 352,
803 N.W.2d 450 (2011). But findings of historical fact to support that determination are reviewed
for clear error, giving due weight to the inferences drawn from those facts by the trial court. Id.
         When a motion to suppress is denied pretrial and again during trial on renewed objection,
an appellate court considers all the evidence, both from trial and from the hearings on the motion
to suppress. State v. Lang, 305 Neb. 726, 942 N.W.2d 388 (2020), cert. denied ___ U.S. ___, 141
S. Ct. 415, 208 L. Ed. 2d 119.
         The relevant question for an appellate court on review of the sufficiency of evidence is
whether, after viewing the evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt. State
v. Garcia, 302 Neb. 406, 923 N.W.2d 725 (2019). In reviewing a criminal conviction, an appellate
court does not resolve conflicts in the evidence, pass on the credibility of witnesses, or reweigh
the evidence, regardless of whether the evidence is direct, circumstantial, or a combination thereof,
and regardless of whether the issue is labeled as a failure to direct a verdict, insufficiency of the
evidence, or failure to prove a prima facie case; such matters are for the finder of fact, and a
conviction will be affirmed, in the absence of prejudicial error, if the evidence admitted at trial,
viewed and construed most favorably to the state, is sufficient to support the conviction. State v.
Hill, 298 Neb. 675, 905 N.W.2d 668 (2018).
                                          V. ANALYSIS
                                     1. MOTION TO SUPPRESS
       The facts in this record demonstrate that pursuant to a neighbor’s report to police of a
possible trespasser at the next door neighbor’s property, Officer Smith responded and approached
Meyer and another occupant sitting in a vehicle parked near the site of the reported incident. After
making contact with Meyer about the incident, Officer Smith called for, and obtained, a drug


                                                -3-
sniffing dog which arrived and indicated to the presence of drugs in the vehicle. This indication
by the drug dog ultimately led police to search and discover methamphetamine in Meyer’s purse
which was located within the vehicle.
        Before addressing Meyer’s claims, we note that the district court found that the community
caretaking exception applied justifying the search of Meyer’s vehicle. In State v. Montoya, 29 Neb.
App. 563, 571, 957 N.W.2d 190, 198 (2021), this court explained:
        An exception to the Fourth Amendment’s warrant requirement is the community caretaking
        exception. State v. Shiffermiller, [302 Neb. 245, 922 N.W.2d 763 (2019)]. The community
        caretaking exception provides that “‘“[l]ocal police officers, unlike federal officers,
        frequently investigate vehicle accidents in which there is no claim of criminal liability and
        engage in what, for want of a better term, may be described as community caretaking
        functions, totally divorced from the detection, investigation, or acquisition of evidence
        relating to the violation of a criminal statute.”’” [Id. at 258, 922 N.W.2d at 775.]

        Here, Officer Hosick was investigating the report of individuals going through a dumpster
located on private property and there is no evidence that Officer Hosick approached Meyer’s car
for a community caretaking function, such as an exigency or need to protect or assist an occupant
of a vehicle. See Shiffermiller, supra. Thus, the community caretaking exception is inapplicable to
this case and does not justify the search of Meyer’s vehicle.
        Having determined that the community caretaking exception is not applicable to this case
and did not justify the search of Meyer’s vehicle, we proceed to consider Meyer’s arguments.
Meyer argues that her Fourth Amendment rights were violated because the police had no right to
stop and investigate her, no continued right to expand the trespassing investigation into a drug
investigation, and no probable cause to search her vehicle. We analyze each of these issues
independently.
                                            (a) Initial Stop
         Meyer first argues that police had no right to stop and detain her to begin with and that her
initial detention was in violation of her Fourth Amendment rights.
         The scope of police encounters with citizens was set forth by the Nebraska Supreme Court
in State v. Schriner, 303 Neb. 476, 486-87, 929 N.W.2d 514, 523-24 (2019):
                  There are three tiers of police encounters under Nebraska law. The first tier of
         police-citizen encounters involves no restraint of the liberty of the citizen involved, but,
         rather, the voluntary cooperation of the citizen is elicited through noncoercive questioning.
         This type of contact does not rise to the level of a seizure and therefore is outside the realm
         of Fourth Amendment protection. The second category, the investigatory stop, as defined
         by the U.S. Supreme Court in Terry v. Ohio, [392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889
         (1968),] is limited to brief, nonintrusive detention during a frisk for weapons or preliminary
         questioning. This type of encounter is considered a “seizure” sufficient to invoke Fourth
         Amendment safeguards, but because of its less intrusive character requires only that the
         stopping officer have specific and articulable facts sufficient to give rise to reasonable
         suspicion that a person has committed or is committing a crime. The third type of
         police-citizen encounters, arrests, is characterized by highly intrusive or lengthy search or


                                                 -4-
       detention. The Fourth Amendment requires that an arrest be justified by probable cause to
       believe that a person has committed or is committing a crime. Only the second and third
       tiers of police-citizen encounters are seizures sufficient to invoke the protections of the
       Fourth Amendment to the U.S. Constitution.

        Meyer argues, and the State does not dispute, that the police conducted a tier-two
investigatory stop of Meyer following the reported incident. Meyer simply argues that police
lacked specific articulable facts sufficient to give rise to a reasonable suspicion that Meyer had
committed a crime and therefore had no right to briefly detain her to begin with. We disagree.
        As the Nebraska Supreme Court stated in State v. Howard, 282 Neb. 352, 360, 803 N.W.2d
450, 460 (2011):
        Reasonable suspicion entails some minimal level of objective justification for detention,
        something more than an inchoate and unparticularized hunch, but less than the level of
        suspicion required for probable cause. Whether a police officer has a reasonable suspicion
        based on sufficient articulable facts depends on the totality of the circumstances.
        Reasonable suspicion must be determined on a case-by-case basis.

        Here, law enforcement received and responded to a call about unknown individuals going
through a dumpster on private property. Officer Smith arrived on the scene and observed two
individuals inside a vehicle parked in front of the residence and near the dumpster where the
reported trespass had occurred. After noticing that the dumpster was located in the driveway of the
residence, Officer Smith exited his vehicle and approached the vehicle to investigate the reported
trespass incident. Based upon the informant’s tip, the officer’s own observations of the scene
including, but not limited to, locating two individuals at 2:39 a.m. parked in a vehicle in front of
the residence where the informant alleged a trespass had occurred, and the officer’s stated training
and experience with such matters, we find that Officer Smith had reasonable suspicion to conduct
a brief, non-intrusive detention of Meyer and the passenger for preliminary questioning in
connection with the reported incident. See State v. Thomas, 240 Neb. 545, 483 N.W.2d 527 (1992)
(holding reliable informant’s tip to police concerning criminal activity may furnish basis for
reasonable suspicion supporting a Terry stop). Meyer’s first argument that police had no right to
perform a Terry stop under these circumstances fails.
                                    (b) Expanded Investigation
        Meyer next argues that, even if police had the right to initially stop and detain her to
investigate a reported trespass, police had no right to expand that investigation to include a
potential drug-related offense and the expanded seizure violated her Fourth Amendment rights.
        Meyer’s second argument goes to the scope and duration of a Terry stop once authorized.
She argues
        that Officer Smith’s true intentions, after learning of [Meyer’s] identity, were to detain
        [Meyer] at the scene long enough for Officer Hosick to arrive and complete his dog sniff
        investigation. [Meyer] submits that such actions by Officer Smith were an illegal extension
        of the duration of the seizure of [Meyer], beyond that which was necessary to investigate
        whether or not [Meyer] was actually engaged in any criminal wrongdoing.


                                               -5-
Brief for appellant at 8-9. We understand Meyer’s argument to challenge both the scope and
duration of the investigation which started as an investigation of a reported trespass.
       As to the scope of the initial trespass investigation, the specific issue challenged by Meyer
was addressed by the Nebraska Supreme Court in State v. Ferguson, 301 Neb. 697, 919 N.W.2d
863 (2018). In distinguishing the U.S. Supreme Court’s decisions in Rodriguez v. U.S., 575 U.S.
348, 135 S. Ct. 1609, 191 L. Ed. 2d 492 (2015), and Illinois v. Caballes, 543 U.S. 405, 125 S. Ct
834, 160 L. Ed. 2d 842 (2005), the Nebraska Supreme Court held:
                The U.S. Supreme Court has explained that the Fourth Amendment tolerates certain
       investigations unrelated to the traffic stop, so long as those investigations do not lengthen
       the roadside detention. Before Rodriguez, in Illinois v. Caballes, the U.S. Supreme Court
       held that a dog sniff unsupported by reasonable suspicion or probable cause was
       nevertheless reasonable when conducted while the driver was lawfully seized during a
       traffic stop and where the duration of the stop was justified by the traffic offense and the
       ordinary inquiries incident thereto.
                The Court in Caballes held that the dog sniff, conducted around the exterior of a
       vehicle without physically intruding into a constitutionally protected area or prolonging the
       seizure, did not change the lawful character of the traffic stop. This was because a dog
       sniff, in itself, does not infringe upon the driver’s constitutionally protected interest in
       privacy. A “search” under the Fourth Amendment occurs if either (1) the defendant’s
       legitimate expectation of privacy is infringed or (2) the government physically intrudes on
       a protected area. A reasonable expectation of privacy is an expectation that has a source
       outside of the Fourth Amendment, by reference either to concepts of real or personal
       property law or to understandings that are recognized and permitted by society. The Court
       in Caballes explained that drug detection dog sniffs in themselves do not infringe upon a
       constitutionally protected privacy interest, because they are designed to reveal no
       information other than the possession of contraband and its location. And society, the Court
       explained, is not prepared to consider as either reasonable or legitimate any subjective
       expectation that possession of contraband will not come to the attention of the authorities.
                Subsequently, in Rodriguez, the U.S. Supreme Court addressed the seizure of the
       driver and the vehicle in order to conduct a dog sniff after the traffic stop had been
       completed. The U.S. Supreme Court reiterated that the tolerable duration of a traffic stop
       is that which is reasonably necessary to address the mission of the stop and the ordinary
       inquiries incident thereto, and it clarified that a drug detection dog sniff is not an ordinary
       incident of a traffic stop. Since it was undisputed in Rodriguez that the delay for purposes
       of conducting the dog sniff occurred beyond the time reasonably necessary to complete the
       tasks tied to the traffic infraction that justified the stop, the Court vacated the circuit court’s
       judgment, which had held that the prolonged seizure was an acceptable de minimis
       intrusion. The Court noted, however, that it remained open for the circuit court on remand
       to determine whether reasonable suspicion of criminal activity justified detaining the driver
       beyond completion of the traffic infraction investigation.
                Read together, Caballes and Rodriguez instruct that the fact that a dog sniff is
       conducted after the time reasonably required to complete the initial mission of a traffic stop
       is not, in and of itself, a Fourth Amendment violation. A Fourth Amendment violation


                                                  -6-
       arises only when the dog sniff is conducted after the initial mission of a stop is completed
       and the officer lacks probable cause or reasonable suspicion to investigate further. Where,
       on the other hand, the officer has probable cause or reasonable suspicion to continue the
       detention after the initial mission of the stop is completed, the officer may conduct a drug
       detection dog sniff while the suspect is properly detained. We accordingly held in State v.
       Verling[, 269 Neb. 610, 694 N.W.2d 632 (2005),] and State v. Rogers[, 297 Neb. 265, 899
       N.W.2d 626 (2017),] that seizures that took place in order to facilitate dog sniffs after the
       completion of traffic infraction investigations did not violate the Fourth Amendment when
       the officers had reasonable suspicion of criminal activity, developed during the ordinary
       inquiries incident to the stops.

State v. Ferguson, 301 Neb. 697, 711-13, 919 N.W.2d 863, 877-78 (2018).
         We are confronted with a similar issue here. Officer Smith’s expansion of his trespass
investigation to include investigating Meyer’s possible drug-related activity did not, in and of
itself, constitute a Fourth Amendment violation. Instead, the issue becomes whether the additional
drug-related investigative techniques took place while Meyer was lawfully seized during the initial
stop and conducted within the parameters and duration of that stop, or whether those techniques
(in this case additional questioning and calling for a canine sniff) prolonged her detention. If the
former, Illinois v. Caballes, 543 U.S. 405, 124 S. Ct. 834, 160 L. Ed. 2d 842 (2005), indicates that
no Fourth Amendment violation occurred. If the latter, Rodriguez v. U.S., 575 U.S. 348, 135 S. Ct.
1609, 191 L. Ed. 2d 492 (2015), indicates that Officer Smith would have needed probable cause
or reasonable suspicion of potential drug-related activity discovered during his trespass
investigation in order to extend the duration of the stop. Meyer argues the events that night
constituted the latter. We disagree.
         Officer Smith responded to an informant’s tip that individuals were trespassing on the
informant’s neighbor’s property and rummaging through his neighbor’s dumpster located thereon.
Upon arriving at 2:39 a.m., Officer Smith approached a vehicle parked just outside that property
and we have already held that Officer Smith had reasonable suspicion to briefly detain Meyer in
order to perform an investigation in accordance with the parameters of a tier-two encounter. As it
relates to the duration of that investigation, an officer is permitted during the course of an
investigation to conduct ordinary inquiries incident to the stop. State v. Ferguson, supra. An
investigative stop must be temporary and last no longer than is necessary to effectuate the purpose
of the stop. State v. Howard, 282 Neb. 352, 803 N.W.2d 450 (2011).
         During Officer Smith’s initial questioning of Meyer and the passenger, they admitted to
going through the dumpster on the property, confirming what had been reported to Smith, and
admitted they did not have permission to be on the property. At that time, Officer Smith recognized
Meyer as a person previously involved in prior drug-related investigations, obtained Meyer’s
identification to complete a data check on her, and returned to his cruiser to do so. While walking
back to his cruiser to perform the data check, Officer Smith called Officer Hosick, who was close
by and arrived within minutes of the call, so that Officer Hosick’s drug dog could conduct a canine
sniff of Meyer’s car. By the time Officer Smith returned to the vehicle with information he received
from his data check, the canine sniff had been completed. While Officer Smith completed his
questioning of Meyer and the passenger, Officer Hosick informed Officer Smith that his dog had


                                               -7-
indicated to the presence of drugs in the vehicle. This all occurred before Officer Smith completed
the follow-up questioning of Meyer and her passenger regarding his trespass investigation. Officer
Smith indicated that the entire process occurred within a matter of 7 or 8 minutes. In short, we find
that the facts on this record are similar to those in Illinois v. Caballes, supra. Because we find that
the canine sniff and indication took place during the course of the trespass investigation and did
not prolong it, we reject Meyer’s argument that the scope and duration of the search utilizing a
drug dog violated her Fourth Amendment rights.
                             (c) Probable Cause for Search of Vehicle
        Meyer next asserts that even if Officer Smith had reasonable suspicion to justify the
investigatory stop and canine sniff of the vehicle, Officer Smith did not have probable cause to
complete a search of the vehicle following the dog sniff.
        Both the Fourth Amendment to the U.S. Constitution and article I, § 7, of the Nebraska
Constitution guarantee against unreasonable searches and seizures. State v. Lang, 305 Neb. 726,
942 N.W.2d 388 (2020). Searches without a valid warrant are per se unreasonable, subject only to
a few specifically established and well-delineated exceptions. Id.
        Among the established exceptions to the warrant requirement is the automobile exception.
Id. This exception applies when a vehicle is readily mobile and there is probable cause to believe
that contraband or evidence of a crime will be found in the vehicle. Id. Probable cause to search
requires that the known facts and circumstances are sufficient to warrant a person of reasonable
prudence in the belief that contraband or evidence of a crime will be found. Id.
        Probable cause is a flexible, commonsense standard. State v. Howard, 282 Neb. 352, 803
N.W.2d 450 (2011). It merely requires that the facts available to the officer would warrant a person
of reasonable caution in the belief that certain items may be contraband or stolen property or useful
as evidence of a crime; it does not demand any showing that such a belief be correct or more likely
true than false. Id. An appellate court determines probable cause by an objective standard of
reasonableness, given the known facts and circumstances. Id.
        Generally, the factors supporting an officer’s reasonable suspicion of illegal drug activity,
coupled with a well-trained drug detection dog’s positive indication of drugs in a vehicle, give the
officer probable cause to search the vehicle. Id. Some courts allow a defendant in at least some
circumstances to introduce evidence of a drug detection dog’s search records and consider those
records in the totality of the circumstances when determining whether a canine alert, combined
with reasonable suspicion factors, amounts to probable cause to search a vehicle. Id.
        Here, Officer Smith first approached the vehicle to complete an investigatory stop. After
identifying Meyer as the driver, Officer Smith recalled that Meyer had “some drug history.” While
he completed a data check to check history, warrants, and other data, a canine sniff was conducted
on the exterior of the vehicle. During the canine sniff, the dog indicated that contraband was
contained inside the vehicle. Following the canine’s indication, Officer Smith completed a search
of the vehicle during which he located drug paraphernalia in the vehicle and methamphetamine
inside a black container in Meyer’s purse. These facts establish that during Officer Smith’s 7 to 8
minute investigatory stop, he became aware of additional facts including his knowledge of Meyer’s
prior drug-related history and the drug dog’s indication during the canine sniff of the presence of
narcotics inside of the vehicle. These facts establish probable cause that contraband would be


                                                 -8-
located inside the vehicle. See State v. Howard, supra. As a result, Officer Smith was permitted to
search the vehicle and containers located inside the vehicle under the automobile exception. See
State v. Lang, 305 Neb. 726, 942 N.W.2d 388 (2020).
        Because Officer Smith had probable cause to complete the search of the automobile, this
assignment fails. Although the district court overruled Meyer’s motion to suppress on different
grounds, we find that the district court did not err in finding that Meyer’s Fourth Amendment rights
were not violated here as discussed above, and we hold that the district court did not err in
overruling Meyer’s motion to suppress and subsequent objections at trial to that same evidence.
See Doe v. Board of Regents, 283 Neb. 303, 809 N.W.2d 263 (2012) (appellate court will affirm
lower court’s ruling that reaches correct result, although based on different reasoning).
                                  2. SUFFICIENCY OF EVIDENCE
        Meyer next asserts that the district court erred in finding that the evidence was sufficient
to support her conviction for possession of methamphetamine. She argues that the evidence does
not support that she had knowledge that methamphetamine was contained inside the container that
was located in her purse.
        Pursuant to § 28-416(3), it is unlawful to knowingly or intentionally possess a controlled
substance. Methamphetamine is a controlled substance. Neb. Rev. Stat. § 28-405(c)(3) (Cum.
Supp. 2020).
        In the context of a criminal statute, intentionally means willfully or purposely, and not
accidentally or involuntarily. State v. Thompson, 30 Neb. App. 135, 966 N.W.2d 872 (2021).
Knowingly means willfully as distinguished from accidentally or involuntarily. Id. In other words,
to commit an act knowingly, a defendant must be aware of what he or she is doing. Id. A person
possesses a controlled substance when he or she knows of the nature or character of the substance
and of its presence and has dominion or control over it. Id.
        In this case, the evidence viewed in the light most favorable to the State established that
during a lawful automobile search, methamphetamine was found inside a black container located
inside Meyer’s purse. Although Meyer claimed that she randomly pulled the black container out
of a different dumpster, did not look inside of it, and immediately placed it in her purse without
any knowledge of what was inside of it, the district court determined that Meyer’s claim that she
did not know that the black container held methamphetamine was not credible. This court does not
reweigh the evidence or challenge the court’s credibility determinations. See State v. Hill, 298
Neb. 675, 905 N.W.2d 668 (2018). Accordingly, the evidence was sufficient to support Meyer’s
conviction of intentional or knowing possession of methamphetamine. See State v. Thompson,
supra (finding evidence sufficient to sustain conviction for possession of methamphetamine where
appellant indicated she had picked baggie out of trash, denied ownership, and provided conflicting
explanations of how baggie containing methamphetamine was on her person). Because the
evidence is sufficient to support Meyer’s conviction for possession of methamphetamine, this
assignment of error fails.
                                       VI. CONCLUSION
       For the above stated reasons, we affirm Meyer’s conviction and sentence.
                                                                                        AFFIRMED.


                                               -9-